Citation Nr: 9920779	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-01 941A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1991 decision of the Board of Veterans' Appeals 
(Board) which denied secondary service connection for 
hypothyroidism.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in February 1998 seeking the Board's review 
of a February 1991 Board decision denying secondary service 
connection for hypothyroidism to determine whether that 
decision involved CUE.

2.  The Board received notice on June 29, 1999, that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

The motion seeking the Board's review of the February 1991 
Board decision which denied secondary service connection for 
hypothyroidism to determine whether that decision involved 
clear and unmistakable error has been withdrawn and the 
motion is dismissed.  Board of Veterans' Appeals Rule of 
Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to be codified at 
38 C.F.R. § 20.1404(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
As noted, the Board received a written withdrawal from the 
veteran of his motion to review the February 1991 Board 
decision for CUE.  Inasmuch as the motion for CUE review in 
this case has now been withdrawn, the motion should be 
dismissed, without prejudice to refiling, as provided by Rule 
1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.


